DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 and 11-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent 5118166 to Panebianco.

Re: claim 1.  Panebianco shows in figure 1 a converting system comprising:

a control valve body, as labeled, configured to be in communication with a fluid supply system of a vehicle braking system, the control valve body configured to control application and release of one or more vehicle brakes; and

[AltContent: textbox (Plug (cl. 18))][AltContent: textbox (Choke plug)]
[AltContent: arrow][AltContent: textbox (Slot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Gasket)][AltContent: arrow][AltContent: textbox (Second passageway)][AltContent: textbox (First passageway)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First opening)][AltContent: arrow][AltContent: textbox (Second opening)][AltContent: textbox (Control valve body)][AltContent: arrow]
    PNG
    media_image1.png
    426
    469
    media_image1.png
    Greyscale


a breather assembly 2 coupled with the control valve body, the breather assembly having an internal stability volume having a first opening, as labeled, and a second opening, as labeled, the internal stability volume configured to prevent misapplication of the one or more vehicle brakes due to fluctuations in fluid of the vehicle braking system;

the first opening and the second opening of the breather assembly providing fluid
access to the internal stability volume of the breather assembly from the control valve body,
the first opening and the second opening of the breather assembly aligned with a first passageway, as labeled, and a second passageway, as labeled, of the control valve body,

the first passageway and the second passageway of the control valve body in
continuous fluid communication with one another via the internal stability volume during changes in air pressure in the control valve.
Re: claim 2.  Panebianco shows in figure 1 wherein the breather assembly further comprises: a breather body having a first or right side and an opposite second or left side, the breather body including the internal stability volume or volume within the breather body connected to the first and second openings between the first side and the second side as shown.
	Re: claims 3 and 13.  In an alternate interpretation Panebianco shows in figures 1 and 2 the limitation wherein the assembly further comprises a breather plate plug 7 connected to the breather body and in communication with the internal stability volume at least via element 87 as broadly recited.  
	Re: claims 4 and 14.  Panebianco shows in figure 1 the limitation wherein the breather assembly further comprises a recess housing the labeled gasket on the first or right side of the breather body that is configured to receive a gasket as labeled.
	Re: claims 5, 15, and 16.  Panebianco shows in figure 1 the limitation wherein the breather assembly further comprises a choke plug, as labeled, in at least one of the first opening or the second opening or particularly the first opening, the choke plug having a central passage extending therethrough as shown.
	Re: claim 11.  Panebianco shows in figure 1 the limitation wherein a slot, as labeled, is provided in the control valve body between an accelerated application valve interface shown in the area of the labeled gasket and an air chamber to the left of element 61.
Re: claim 12.  Panebianco shows in figure 1 a control valve breather assembly comprising:
a body 2 having opposite first or right and second or left sides and an internal volume between the first and second sides; and

a first opening, as labeled, and a second opening, as labeled, of the breather assembly providing fluid access to the internal volume from a control valve body, as labeled, the first and second openings positioned to align with a first passageway, as labeled, and a second passageway, as labeled, on a valve interface in the area of the labeled gasket of the control valve body,

the first passageway and the second passageway in continuous fluid communication
with one another via the internal volume during changes in air pressure in the control valve,

wherein the body 2 is configured to convert the control valve body to a different
model of control valve by mounting the body to the valve interface of the control valve
body in going from the assembly in figure 1 to the assembly in figure 2, for example.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 9, 10 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panebianco in view of US Patent 3988044 to Hill.
Re: claims 6 and 17.  Panebianco is silent with regards to the breather assembly comprising a keying feature.
Hill teaches in figure 1 the use of a breather assembly 9, 34 comprising a keying feature 34 configured to engage a corresponding opening surrounding element 34 in a control valve body 8, 11.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the breather assembly of Panebianco to have included a keying feature, in view of the teachings of Hill, in order to provide a means of facilitating a secure connection between the breather assembly and an adjacent control valve body. 
Re: claims 9 and 10.  Panebianco is silent with regards to the system comprising a choke plug provided in an accelerated application valve opening on the control valve body with the choke plug including a mesh filter.
Hill teaches in figure 1 the use of a system comprising a choke plug 33, 69 provided in an application valve opening surrounding element 33, 69 on the control valve body 8 with the choke plug 33, 69, including a mesh filter 33.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the control valve body of Panebianco to have included a choke plug including a mesh filter, in view of the teachings of Hill, in order to provide a means of not only controlling fluid flow but also provide a means of separating dirt and debris from the fluid.
 
Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5118166 to Panebianco in view of WO-03036101 (WO’101).
Panebianco includes a slide valve 61 inside the control valve body, but is silent with regards to the slide valve disposed within a slide valve bushing with the slide bushing including recessed passageways.
WO’101 teaches in figure 1 a slide valve 10 disposed within a slide valve        bushing 5 with the slide valve bushing included recessed passageways 6, 17.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the slide valve of Panebianco to have been disposed within a slide valve bushing having recessed passageways, in view of the teachings of WO’101, in order to help prevent wear of the walls of the control valve body by having the possible wear from sliding contact occur on the more easily replaceable bushing and to include passageways to permit selective fluid flow and to provide a means of mounting the bushing.
Claims 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5118166 to Panebianco in view of PT-810069 (PT’069) and WO-03036101 (WO’101).
Re: claims 18 and 20.  Panebianco shows in figure 1 a method of converting a control valve to a different model of control valve going from the assembly shown in figure 1 to the assembly shown in figure 2, the method comprising:
connecting at least one plug, as labeled, for sealing at least one air passageway within the control valve, labeled as control valve body, and shows a breather assembly 2, connected to an accelerated application valve interface shown at the labeled gasket, the breather assembly 2 having an internal volume shown, for example, at element 6, and the control valve includes a slide valve 61, but is silent with regards to
removing an accelerated application valve from the control valve to expose an
accelerated application valve interface of the control valve;

connecting a breather assembly on the accelerated application valve interface, the breather assembly having an internal volume for compensating a function of the accelerated application valve;

connecting a slide valve bushing inside the control valve for establishing fluid
communication with at least one passageway within the control valve.
PT’069 teaches in the English Machine translation in the paragraph starting “A process for removing a thermostatic valve assembly (2)” the use of removing a valve assembly from a housing component and replacing it with a replacement assembly.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of converting the control valve to a different model of control valve going from figure 1 to figure 2, for example, of Panebianco to have included removing an accelerated application valve from the control valve to expose an accelerated application valve interface in the area of the labeled gasket of the control valve and connecting a breather assembly 2 on the accelerated application valve interface, in view of the teachings of PT’069, in order to provide a means of facilitating assembly modifications to quickly adjust to the fluid flow needs that come with a particular application.
WO’101 teaches in figure 1 a slide valve 10 disposed within a slide valve        bushing 5 with the slide valve bushing included recessed passageways 6, 17.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the slide valve of Panebianco, as modified, to have been disposed within a slide valve bushing having recessed passageways, in view of the teachings of WO’101, in order to help prevent wear of the walls of the control valve body by having the possible wear from sliding contact occur on the more easily replaceable bushing and to include passageways to permit selective fluid flow and to provide a means of mounting the bushing.  With regards to claim 20, see the rejection of claim 12 and the annotated figure in the instant Office action.
Re: claim 19.  Panebianco, as modified, teaches in figure 1 of Panebianco the limitation wherein a slot, as labeled, is provided in the control valve body between an accelerated application valve interface shown in the area of the labeled gasket and an air chamber to the left of element 61.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not apply to the combination of reference used in the previous Office action.  The previous 112 rejections have been withdrawn in light of the most recent amendments.  Examiner further notes that the previous restriction requirement has been withdrawn in light of the granting of the petition filed 3/11/22.  Accordingly, claims 18-20 are no longer withdrawn from consideration and have been addressed in the instant Office action.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
August 31, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657